Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhou Xu on 06/14/2021.

The application has been amended as follows: 
Amendment to the claims:

1. (Previously Presented) A method for feeding back channel state information, comprising: 
constructing, by a communication node, M first information groups, according to a first codeword W and a pre-agreed configuration information, M being a positive integer; 
wherein the first codeword W is calculated from a codebook according to the channel state information; and 

constructing, by the communication node, N second information groups from the constructed M first information groups in a preset manner; where N is a positive integer, and N is less than or equal to M; 
determining, by the communication node, an third information group from the constructed N second information groups, index information of the third information group, and parameter information of the preset manner corresponding to the third information group, based on the channel state information; 
wherein the index information of the third information group comprises group indices of the third information group, and the parameter information comprises an index of a parameter of the preset manner corresponding to the third information group; and 
feeding back, by the communication node, the index information of the third information group and the parameter information.  

2-3. (Cancelled)  

4. (Currently Amended) The method according to claim 1, wherein constructing 
11 of the first codeword W in the codebook and a second dimension index i12 of the first codeword W in the codebook; and 
constructing, by the communication node, a first dimension index in the codebook of a second codeword in the first information group  as i11+XJ, and a second dimension index in the codebook of the second codeword in the first information group as i12+Yj, 
wherein ill, i12, Xj and Yj are integers.  

5. (Previously Presented) The method according to claim 4, wherein the plurality of second codewords in the first information group configured according to the pre-agreed configuration information are orthogonal to each other.  

6. (Previously Presented) The method according to claim 1, wherein configuring, by the communication node, the M first information groups according to the first codeword W and the pre-agreed configuration information, comprise: 
acquiring, by the communication node, a first dimension index i11 of the first codeword W in the codebook and a second dimension index i12 of the first codeword W in the codebook; and 
constructing, by the communication node, a first dimension index in the codebook of a second codeword in the first information group as i11 + p*O1, and a second dimension index in the codebook of the second codeword in the first information as i12+ q*O2, 
where p and q are integers, and O1 and O2 are oversampling factors of the first dimension and the second dimension, respectively.  

7. (Cancelled)  

8. (Previously Presented) The method according to claim 4, wherein values of the integers Xj and Yj are determined by pre-arrangement between communication nodes.  

9. (Previously Presented) The method according to claim 1, wherein the preset manner is a linear weighting function; and the parameter comprises an amplitude coefficient of the linear weighting function and a phase coefficient of the linear weighting function.  

10. (Previously Presented) The method of claim 9, wherein the amplitude coefficient and the phase coefficient are obtained by the communication node, from a set of amplitude coefficients and a set of phase coefficients, respectively; 
wherein the set of amplitude coefficients and the set of phase coefficients are previously defined by the communication node, or 
configured by the communication node through higher layer signaling and/or physical layer signaling; or 
the amplitude coefficient and the phase coefficient are obtained by the communication node through channel information.  

11. (Previously Presented) A device for feeding back channel state information, which is applied to a communication node side, comprising: 
a processor; and 

wherein the processor is configured to: 
construct M first information groups, according to a first codeword W and a pre-agreed configuration information, M being a positive integer; 
wherein the first codeword W is calculated from a codebook according to the channel state information; and 
each first information group of the M first information groups comprises a plurality of second codewords, and the plurality of second codewords are obtained according to the codebook, the pre-agreed configuration information and obtained index information of the first codeword W; 
construct N second information groups from the constructed M first information groups in a preset manner; 
where N is a positive integer, and N is less than or equal to M; 
determine an third information group from the constructed N second information groups, index information of the third information group, and parameter information of the preset manner corresponding to the third information group;  based on the channel state information; 
wherein the index information of the third information group comprises group indices of the third information group, and the parameter information comprises an index of a parameter of the preset manner corresponding to the third information group; and 
feed back the index information of the third information group and the parameter information.  

12-13. (Cancelled)  

14. (Previously Presented) The device according to claim 11, wherein the processor is configured to: 
acquire a first dimension index i11 of the first codeword W in the codebook and a second dimension index i12 of the first codeword W in the codebook; and 
construct a first dimension index in the codebook of a second codeword in the first information group as i11+Xj, and a second dimension index in the codebook of the second codeword in the first information group as i12+Yj, where i11, i12, Xj and Yj are integers.  

15. (Previously Presented) The device according to claim 14, wherein the plurality of second codewords in the first information group configured according to the pre-agreed configuration module are orthogonal to each other.  

16. (Previously Presented) The device according to claim 11, wherein the processor is configured to: 
acquire a first dimension index i11 of the first codeword W in the codebook and a second dimension index i12 of the first codeword W in the codebook; and 
construct a first dimension index in the codebook of a second codeword in the first information group as i11+p*O1, and a second dimension index in the codebook of the second codeword in the first information group as i12+ q*O2, where p and q are integers, and O1 and O2 are oversampling factors of the first dimension and the second dimension, respectively.  

17. (Cancelled)  

18. (Previously Presented) The device according to claim 14, wherein values of the integers Xj and Yj are determined by pre-arrangement between communication nodes.  

19. (Previously Presented) The device according to claim 11, wherein the preset manner is a linear weighting function; and the parameter comprise an amplitude coefficient of the linear weighting function and a phase coefficient of the linear weighting function.  

20. (Previously Presented) The device according to claim 19, wherein the processor is further configured to: 
acquire the amplitude coefficient and the phase coefficient from a set of amplitude coefficients and a set of phase coefficients, respectively; 
wherein the set of amplitude coefficients and the set of phase coefficients are previously defined by the communication node, or 
configured by the communication node through higher layer signaling and/or physical layer signaling; or 
acquire an amplitude coefficient and a phase coefficient through channel information.  

21-23. (Cancelled)  

24. (Currently Amended) The method according to claim 6 



Allowable Subject Matter
Claims 1, 4, 5, 8, 6, 24, 9, 10, 11, 14, 15, 18, 16, 25, 19, 20 respectively renumbered as 1-16 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Nishant Divecha/Primary Examiner, Art Unit 2466